UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of Date of Report (Date of earliest event reported):December 22, IR BIOSCIENCES HOLDINGS, INC. (Exact name of registrant specified in charter) Delaware 033-05384 13-3301899 (State of (Commission File (IRS Employer Incorporation) Number) Identification No.) 8767 E. Via De Ventura, Suite 190 Scottsdale, AZ 85258 (Address of principal executive offices) (Zip Code) (480) 922-3926 (Registrant’s telephone number, including area code) N/A (Former name or former address, if changed since last report Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 Item1.01 Entry into a Material Definitive Agreement On December 19, 2008, IR BioSciences Holdings, Inc. (the “Company”), through its wholly-owned subsidiary ImmuneRegen BioSciences, Inc., approved a new employment agreement with Hal N. Siegel as Vice President and Chief Scientific Officer of the Company.Mr. Siegel, who is also a member of the Company’s Board of Directors and has served as Vice President and Chief Scientific Officer of the Company since November, 2007, also entered into a change of control agreement with the Company.The Effective date of these agreements is October 24, 2008 (the “Effective Date”). Pursuant to terms of the employment agreement, Mr. Siegel will be compensated at an annual base salary of $225,000 for the first year and $247,500 for the second year.Mr. Siegel also is entitled to a sign-on cash bonus of $20,000.Fifty percent of the sign-on bonus ($10,000) shall be paid upon the signing of this agreement and fifty percent ($10,000) shall be paid within 90 days of signing this agreement.Mr. Siegel will also be eligible for bonuses in the form of cash or discretionary stock awards under the Company’s stock option plan upon approval of the Company’s Board of Directors.The employment agreement has a term of two years, subject to early termination provisions.The Company may terminate the employment agreement at any time for cause, as defined in the employment agreement, and with 30 days notice without cause.Mr. Siegel may terminate the employment agreement for any reason with 30 days notice.Upon termination of Mr. Siegel’s employment by the Company without cause or constructive termination, as defined in the agreement, the Company agrees to pay to Mr. Siegel the remainder of his salary for the year or an amount equal to six months salary, whichever is greater, along with any accrued vacation at the time of the termination.Pursuant to the terms of the employment agreement, Mr. Siegel may not compete against the Company, and he may not solicit the Company’s customers during the term of the agreement and for a period of three years following the termination of his employment agreement.Mr. Siegel also may not disclose any confidential information regarding the Company during or within three years after his employment. Pursuant to the terms of the change of control agreement, the Company agrees to pay Mr.
